 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    ALLSTATE INDEMNITY COMPANY, an
      Illinois Corp., ALLSTATE PROPERTY
 9    AND CASUALTY INSURANCE
      COMPANY, an Illinois Corp. ,
10                                                        CASE NO. 2:17-cv-00511-BAT
                                Plaintiffs,
11                                                        ORDER NOTING MOTION TO
              v.
                                                          DISMISS
12
      UNA LYONS and JOHN PATRICK
      LYONS, husband and wife and the marital
13
      community comprised thereof; KIMBERLY
14    DIEHL, a single woman,

                                Defendants.
15

16           On October 31, 2018, Counter Defendants Allstate Indemnity Company, Allstate

17   Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate Property and

18   Casualty Insurance Company, Plaintiffs Allstate Indemnity Company, Allstate Property and

19   Casualty Insurance Company (collectively “Allstate”) filed a “Notice of Mootness,” notifying

20   the Court that this declaratory judgment action is now moot as the underlying state court case

21   was tried, a defense verdict was rendered, the case has been dismissed, and no appeal has been

22   filed. Dkt. 29.

23




     ORDER NOTING MOTION TO DISMISS - 1
 1          The Court views Allstate’s notice as a motion to dismiss and directs the Clerk to note

 2   the motion (Dkt. 29) on the Court’s calendar for consideration as a motion to dismiss with

 3   prejudice on November 23, 2018.

 4          DATED this 1st day of November, 2018.

 5

 6

 7                                                      A
                                                        BRIAN A. TSUCHIDA
 8                                                      Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER NOTING MOTION TO DISMISS - 2
